 



Exhibit 10.3
SECOND AMENDMENT
Dated as of October 30, 2007
TO
SERIES 2002-1 SUPPLEMENT TO MASTER INDENTURE
AND SERVICING AGREEMENT
Amended and Restated as of July 7, 2006
          This SECOND AMENDMENT TO THE AMENDED AND RESTATED SERIES 2002-1
SUPPLEMENT TO MASTER INDENTURE AND SERVICING AGREEMENT (this “Amendment”), dated
as of October 30, 2007, is among SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING,
LLC, a limited liability company formed under the laws of the State of Delaware,
as Issuer (the “Issuer”), WYNDHAM CONSUMER FINANCE, INC., a Delaware
corporation, as Master Servicer (the “Master Servicer”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, (as successor to U.S. Bank
National Association) not in its individual capacity, but solely as Trustee (in
such capacity, the “Trustee”) under the Master Indenture and Servicing
Agreement, dated as of August 29, 2002 and amended and restated as of July 7,
2006 (as amended on the date hereof by the First Amendment thereto and as
further amended from time to time, the “Agreement”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as Collateral Agent (the
“Collateral Agent”).
          WHEREAS the Issuer, the Master Servicer, U.S. Bank National
Association, as the predecessor trustee and the Collateral Agent have executed
the Series 2002-1 Supplement to Master Indenture and Servicing Agreement, dated
as of August 29, 2002 and amended and restated as of July 7, 2006, as amended on
November 13, 2006 (the “Indenture Supplement”) and capitalized terms used in
this Amendment and not otherwise defined shall have the meanings assigned to
such terms in the Indenture Supplement;
          WHEREAS, the Issuer, the Master Servicer, the Trustee and the
Collateral Agent wish to amend the Indenture Supplement in accordance with
subsection 13.1(b) of the Agreement;
          NOW THEREFORE, in consideration of the premises and the agreements
contained herein, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



EFFECTIVE DATE
          To the extent any of the provisions of this Amendment amend, revise or
otherwise change the terms of this Agreement, such amendments, revisions and
other changes shall be effective as of October 31, 2007 (the “Effective Date”).
References to “hereby amended,” “hereby added,” “hereby deleted” and similar
phrases shall refer to the Effective Date.
ARTICLE I
AMENDMENTS
          Section 1.01. Amendments Relating to Definitions. Each of the
following definitions contained in Section 2.01 of the Indenture Supplement is
hereby amended to read in its entirety as follows or, if such definition is not
included in the Indenture Supplement is hereby added to the Indenture
Supplement:
          “Business Day,” for purposes of this Supplement, shall mean any day
other than (i) a Saturday or Sunday, (ii) a day on which banking institutions in
New York, New York, Las Vegas, Nevada, or the city in which the Corporate Trust
Office of the Trustee is located, are authorized or obligated by law or
executive order to be closed or (iii) a day on which banks in London are closed.
          “Club Wyndham Access Loan” means any Series 2002-1 Pledged Loan which
provides financing for the purchase of a membership interest in the PTVO Owners
Association.
          “Club Wyndham Access Loan Excess Amount” means, at any time, the
amount by which (i) the sum of the Loan Balances for all Series 2002-1 Pledged
Loans which are Club Wyndham Access Loans exceeds (ii) 10% of the Series 2002-1
Adjusted Loan Balance.
          “Defective Loan” means (i) any Series 2002-1 Pledged Loan which is a
Defective Loan as such term is defined in the Purchase Agreement under which
such Series 2002-1 Pledged Loan was sold to the Depositor or (ii) any
Series 2002-1 Pledged Loan which is a Missing Documentation Loan.
          “Documents in Transit Excess Amount” means, at any time, the amount by
which (i) the sum of the Loan Balances for all Series 2002-1 Pledged Loans which
are Documents in Transit Loans exceeds (ii) 15% of the Series 2002-1 Adjusted
Loan Balance.
          “Excess Concentration Amount” means, on any day, an amount equal to
the sum of (i) the Non-US Excess Amount, (ii) the Green Loans Excess Amount,
(iii) Delayed Completion Green Loans Excess Amount, (iv) the New Seller Excess
Amount, (v) the Transition Period Excess Amount, (vi) the Large Loans Excess
Amount, (vii) the State Concentration Excess Amount, (viii) the Documents in
Transit Excess Amount, (ix) the Fixed Week Excess Amount, (x) the Extended Term
Excess Amount, (xi) the Club Wyndham Access Loan Excess Amount, (xii) the
Presidential Reserve Loan Excess Amount and (xiii), if required under subsection
7.01(d), the California Excess Amount.

2



--------------------------------------------------------------------------------



 



          “Extended Term Excess Amount” means, at any time, the amount by which
(i) the sum of the Loan Balances for all Series 2002-1 Pledged Loans which have
an original term greater than 120 months exceeds (ii) 7.5% of the Series 2002-1
Adjusted Loan Balance.
          “Facility Limit” means $1,200,000,000 as such amount may be reduced
from time to time in accordance with Section 4.08 hereof and the Note Purchase
Agreement or increased in accordance with Section 4.09 hereof and the Note
Purchase Agreement.
          “Green Loans Excess Amount” means, the sum of the Six-Month Green Loan
Excess Amount and the Twelve-Month Green Loan Excess Amount.
          “Green Loan Reserve Percentage” for any Payment Date means with
respect to any Green Loan:
          (i) 0% if such Green Loan as of such Payment Date is a Six-Month Green
Loan or is a Delayed Completion Green Loan;
          (ii) 50% if such Green Loan as of such Payment Date is a Twelve-Month
Green Loan; and
          (iii) 100% if such Green Loan as of such Payment Date is a Twelve
Month Plus Green Loan;
provided, however, that, if as of such Payment Date a Twelve-Month Green Loans
Excess Amount exists, the Green Loan Reserve Percentage applicable to a portion
of the Twelve-Month Green Loans equal to the Twelve-Month Green Loans Excess
Amount shall be 0%.
          “Mandatory Redemption Date” means December 15, 2010.
          “Monthly Trustee Fee” means, in respect of any Due Period, the sum of
$1,000.
          “Maturity Date” means October 31, 2024.
          “Presidential Reserve Loan” means any Series 2002-1 Pledged Loan which
provides financing for the purchase of an UDI in a Timeshare Property Regime at
a Resort in which all or a portion of the units comprising such Timeshare
Property Regime are designated as Presidential Reserve units and in respect of
which units the owners have preferential reservation rights.
          “Presidential Reserve Loan Excess Amount” means, at any time, the
amount by which (i) the sum of the Loan Balances for all Series 2002-1 Pledged
Loans which are Presidential Reserve Loans exceeds (ii) 10% of the Series 2002-1
Adjusted Loan Balance.
          “Reserve Required Amount” as of the Closing Date means $8,403,837.12
and (i) thereafter so long as no Amortization Event has occurred, means as of
each Payment Date an amount equal to the greater of (x) 2.0% of the
Series 2002-1 Aggregate Loan Balance as of the end of the prior Due Period or
(y) the Estimated Fees, plus, in either case (A) $150,000 related to any
indemnification of the Trustee pursuant to Section 11.5 of the Agreement and
(B) an amount

3



--------------------------------------------------------------------------------



 



equal to the sum of the Green Loan Reserve Percentage of the Loan Balance for
each Series 2002-1 Pledged Loan which is a Green Loan multiplied by the
applicable Advance Rate for such Loan and (ii) from and after the first Payment
Date following an Amortization Event, the Reserve Required Amount shall be $0.
          “Six- Month Green Loans” means Green Loans which finance a Timeshare
Property related to a Resort which has a scheduled completion date not more than
six months after the end of the Due Period for which the determination is made
and which are not Delayed Completion Green Loans.
          “Six-Month Green Loans Excess Amount” means, at any time, the sum of
(a) an amount by which (i) the sum of the Loan Balances for all Series 2002-1
Pledged Loans which are Six- Month Green Loans exceeds (ii) ten percent (10%) of
the Series 2002-1 Adjusted Loan Balance of the Series 2002-1 Pledged Loans.
          “Twelve-Month Green Loans” means Green Loans which finance a Timeshare
Property related to a Resort which has a scheduled completion date more than six
months but not more than 12 months after the end of the Due Period for which the
determination is made and which are not Delayed Completion Green Loans.
          “Twelve-Month Green Loans Excess Amount” means, at any time, the sum
of (a) an amount by which (i) the sum of the Loan Balances for all Series 2002-1
Pledged Loans which are Twelve-Month Green Loans exceeds (ii) five percent (5%)
of the Series 2002-1 Adjusted Loan Balance of the Series 2002-1 Pledged Loans.
          “Twelve-Month Plus Green Loans” means Green Loans which finance a
Timeshare Property related to a Resort which has a scheduled completion date
more than 12 months after the end of the Due Period for which the determination
is made and which are not Delayed Completion Green Loans.
          “WorldMark Loans” means Series 2002-1 Pledged Loans originated by
WRDC.
          “Wyndham Loans” means Series 2002-1 Pledged Loans sold to the
Depositor by Wyndham excluding WorldMark Loans.
          Section 1.02. Deletion of Definition. The definition of “Trendwest
Loans” is hereby deleted in its entirety.
          Section 1.03. Authorized Amount. Subsection (a) of Section 4.02 of the
Indenture Supplement is hereby amended to add the following sentence at the end
thereof:
The outstanding principal amount of the Notes as of October 31, 2007 and the
Class Facility Limit for each Class shall be as provided in Schedule 1 to this
Supplement and the outstanding principal amount of the respective Notes shall be
increased from time to time as provided in Section 4.07 of this Supplement and
reduced as principal payments are made on such Notes from time to time.

4



--------------------------------------------------------------------------------



 



          Section 1.04 Extension of Maturity Date and Addition of Mandatory
Redemption Date.
     The first paragraph of subsection (a) of Section 4.03 of the Indenture
Supplement shall be and hereby is amended to read in its entirety as follows:
     (a) Principal. The Notes shall have a Maturity Date of October 31, 2024.
     Section 4.03(a) of the Indenture Supplement is hereby further amended by
the addition of the following:
     The Series 2002-1 Notes shall be subject to mandatory redemption in whole
by the Issuer on the Mandatory Redemption Date and the entire principal amount
shall be due and payable on such date unless such redemption is waived in
writing prior to the Mandatory Redemption Date by the Holders of 100% of the
Notes which would be outstanding on such Mandatory Redemption Date.
          Section 1.05. Transfer Restrictions. Clause (2) of Section 4.11 of the
Indenture Supplement is hereby amended to read in its entirety as follows:
     (1) No more than ten Notes, each of which shall be issued to a single
Class, shall be issued and outstanding at any time.
          Section 1.06. Collection Account. Clause (iii) of Section 6.05(c) of
the Indenture Supplement is hereby amended to read in its entirety as follows:
shall mature one Business Day prior to the next Payment Date, in order to ensure
that funds on deposit therein will be available on such Payment Date.
          Section 1.07. Reserve Account. Clause (iii) of Section 6.06(f) of the
Indenture Supplement is hereby amended to read in its entirety as follows:
     shall mature one Business Day prior to the next Payment Date.
          Section 1.08. Hedge Agreement. Section 6.07(b) of the Indenture
Supplement is hereby amended to read in its entirety as follows:
     (b) the Issuer shall, as of each Payment Date, cause the notional amount of
the Hedge Agreement to be adjusted to reflect any increase or decrease in the
Notes Principal Amount as of such Payment Date so that the adjusted notional
amount of the Hedge Agreement shall on each Payment Date be an amount equal to
90% of the Notes Principal Amount; the Issuer shall also, as of each Payment
Date adjust the Hedge Agreement to reflect the Required Cap Rate, adjustments to
the termination date of the Hedge Agreement in accordance with subsection (c) of
this Section 6.07 and adjustments to the the amortization schedule under the
Hedge Agreement in accordance with subsection (a) of this Section 6.07 following
the addition and release of Series 2002-1 Pledged Loans as

5



--------------------------------------------------------------------------------



 



of each Payment Date; any additional Premium due for the adjustments to the
interest rate cap shall be paid as a Net Hedge Payment under Provision THIRD of
Section 6.01;
          Section 1.09. Amendments Relating to Amortization Events.
          (a) Clause (b) of Section 9.01 of the Indenture Supplement is hereby
amended and restated to read in its entirety as follows:
          (b) the Issuer fails to pay in full the principal of the Series 2002-1
Notes on or before the earlier of the Mandatory Redemption Date (unless such
redemption has been waived) and the Maturity Date and such failure continues for
two Business Days; provided, however, that if the Issuer has made deposits of
Collections to the Collection Account in an amount sufficient to make such
payment in accordance with the Priority of Payments, but such payment cannot be
timely made as a result of a circumstances beyond the Issuer’s and the Master
Servicer’s control, the grace period shall be extended to three Business Days;
          (b) Clause (h) of Section 9.01 of the Indenture Supplement is hereby
amended and restated to read in its entirety as follows:
          (h) the Gross Excess Spread for any Due Period ending on or prior to
October 31, 2008, is less than 4.50% for any due Period; for Due Periods ending
after October 31, 2008 this provision shall not apply; except that if any
Alternate Investor or Conduit does not extend its Liquidity Termination Date on
or before October 31, 2008, this provision shall continue to apply;
          (c) The provision immediately following clause (p) in Section 9.01 of
the Indenture Supplement is hereby amended and restated to read in its entirety
as follows:
then, in the case of an event described in any clause except clause (c) of the
Events of Default in Section 10.01, or clause (l) above, the Deal Agent at the
direction of the Majority Facility Investors, or, with respect to an event
described in clause (j) or (k), the Deal Agent, at the direction of any
Class Agent or, with respect to clause (h) if such provision applies after
October 31, 2008, the Deal Agent at the direction of the Class Agent or
Class Agents which have not extended their Liquidity Termination Dates to a date
on or after October 31, 2008, by notice given in writing to the Issuer, the
Master Servicer and the Trustee, may declare that an Amortization Event has
occurred as of the date of such notice and, in the case of any event described
in clause (c) of the Events of Default in Section 10.01, or clause (l) of this
Section 9.01, an Amortization Event will occur immediately upon the occurrence
of such event without any notice or other action on the part of the Deal Agent,
the Trustee or any other entity.
          Section 1.10. Amendment, Deletion and Replacement of Certain Terms.
The Agreement is hereby amended by deleting all references to “Trendwest”
therein and inserting in their place “WRDC.”

6



--------------------------------------------------------------------------------



 



          Section 1.11. Amendment to Exhibit C and Authentication and Delivery
of Notes. Exhibit C to the Indenture Supplement is hereby amended and restated
to read as provided in Schedule 1 to this Amendment. On or after the date of
this Amendment, the Trustee, as provided in Section 2.5 of the Agreement and
subject to the restrictions set forth in the Agreement and the Indenture
Supplement, at the request of the respective Registered Noteholders and at the
direction of the Issuer, shall authenticate, register and deliver in exchange
for outstanding Notes or as additional Notes, Notes in the amounts and
registered as provided in Exhibit C.
          Section 1.12. Amendment of Section 12.08. Section 12.08 of the
Indenture Supplement is hereby amended and restated to read in its entirety as
follows:
          Section 12.08. Rating Agency Review. The Issuer hereby agrees that if
the Issuer elects to maintain the ratings on the Series 2002-1 Notes on and
after the Liquidity Termination Date in 2008, the Issuer shall prior to the
Liquidity Termination Date in 2008 submit the Series 2002-1 Notes for review to
each Rating Agency then maintaining a rating on the Series 2002-1 Notes.
          Section 1.13. Notice of Changes in the Hedge Agreement. The Indenture
Supplement is hereby amended to add the following Section 12.09:
          Section 12.09. Changes in the Hedge Agreement. The Issuer agrees that
it will notify each Rating Agency then maintaining a rating on the Series 2002-1
Notes of any amendments to the Hedge Agreement.
MISCELLANEOUS PROVISIONS
          Section 2.01 Supplement in Full Force and Effect as Amended. Except as
specifically stated herein, all of the terms and conditions of the Agreement and
the Indenture Supplement, as amended and restated as of July 7, 2006, and as
amended by the First Amendment thereto, shall remain in full force and effect.
All references to the Indenture Supplement in any other document or instrument
shall be deemed to mean the Indenture Supplement, as amended and supplemented by
this Amendment. This Amendment shall not constitute a novation of the Agreement
or the Indenture Supplement, but shall constitute an amendment thereto. The
parties hereto agree to be bound by the terms and obligations of the Indenture
Supplement, as amended by this Amendment, as though the terms and obligations of
the Indenture Supplement were set forth herein.
          Section 2.02 Counterparts. This Amendment may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.
          Section 2.03 Governing Law. THIS AMENDMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer, the Master Servicer, the Trustee and
the Collateral Agent have caused this Amendment to be duly executed by their
respective officers thereunto duly authorized, all as of the day and year first
above written.

                      SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC,
as Issuer    
 
                    By:   /s/ Mark A. Johnson                  
 
      Name:   Mark A. Johnson
   
 
      Title:   President    
 
                    WYNDHAM CONSUMER FINANCE, INC.,
as Master Servicer    
 
                    By:   /s/ Mark A. Johnson                  
 
      Name:
Title:   Mark A. Johnson
President    
 
                    WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee    
 
                    By:   /s/ Benjamin J. Krueger                  
 
      Name:
Title:   Benjamin J. Krueger
Vice President    
 
                    U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent    
 
                    By:   /s/ Al Lusanaxay                  
 
      Name:   Al Lusanaxay    
 
      Title:   Operations/Site Manager    

[Signature Page to Second Amendment to Series 2002-1 Supplement to Master
Indenture and Servicing Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

                      Percent of         Principal Amount         And Class
Facility   Principal Amount as of Class   Limit   October 31, 2007  
BANK OF AMERICA, N.A., as agent for
the members of the Class of which YC SUSI
Trust and Bank of America, N.A are
    13.02083 %        
members
  $ 156,250,000     $ 120,084,130.69  
 
               
CITICORP NORTH AMERICA, INC.,
as agent for the members of the Class of which
    9.37500 %        
Ciesco LLC and Citibank, N.A. are members
  $ 112,500,000     $ 86,460,574.10  
 
               
JPMORGAN CHASE BANK, N.A., as
agent for the members of the Class of which
Falcon Asset Securitization Company LLC
and JPMorgan Chase Bank, N.A. are
    10.41667 %        
members
  $ 125,000,000     $ 96,067,304.55  
 
               
CREDIT SUISSE, NEW YORK BRANCH,
as agent for the members of the Class of
which Alpine Securitization Corp. and Credit Suisse,
    10.41667 %        
New York Branch are members
  $ 125,000,000     $ 96,067,304.55  
 
               
THE ROYAL BANK OF SCOTLAND, as
agent for the members of the Class of which
Thames Asset Global Securitization
    10.41667 %        
No. 1, Inc. is the member
  $ 125,000,000     $ 96,067,304.55  
 
               
DEUTSCHE BANK AG, NEW YORK
BRANCH, as agent for the members of the
Class of which Saratoga Funding Corp.,
LLC and Deutsche Bank AG, New York
    10.83333 %        
Branch are members
  $ 130,000,000     $ 99,909,996.73  
 
               
BARCLAYS BANK PLC, as agent for the
members of the Class of which Sheffield
Receivables Corporation and Barclays Bank
    10.41667 %        
PLC are members
  $ 125,000,000     $ 96,067,304.55  
 
               
THE BANK OF NOVA SCOTIA, as agent
for the members of the Class of which
Liberty Street Funding Corp. and The Bank
    9.37500 %        
of Nova Scotia are members
  $ 112,500,000     $ 86,460,574.10  
 
               
THE BANK OF TOKYO-MITSUBISHI,
UFJ, LTD., New York Branch as agent for
the members of the Class of which Victory
    7.81250 %        
Receivables Corporation is the member
  $ 93,750,000     $ 72,050,478.41  
 
               
MIZUHO CORPORATE BANK, LTD., as
agent for the members of the Class of which
Advantage Asset Securitization Corp. and
    7.91667 %        
Mizuho Corporate Bank Ltd are members
  $ 95,000,000     $ 73,011,151.46  
 
           
 
               
 
    100.000 %        
 
             
 
  Facility Limit:        
 
             
TOTAL
  $ 1,200,000,000     $ 922,246,123.69  
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Note R-:
Registered to:
BANK OF AMERICA, N.A., as agent for the members of the Class of which YC SUSI
Trust and Bank of America, N.A are members
Principal Amount on October 31, 2007: $120,084,130.69
Maximum Principal Amount: Applicable Class Facility Limit

     
Account for payments:
  Deutsche Bank, New York
 
  ABA #: 021 001 033
 
  For the Account of BTCO as Depository for RCC
 
  Account: 00 384 710
 
  Ref: Receivables Capital — Sierra Receivables
 
  Attn: Stacy Coulon

Note R-:
Registered to:
CREDIT SUISSE, NEW YORK BRANCH, as agent for the members of the Class of which
Alpine Securitization Corp. and Credit Suisse, New York Branch are members
Principal Amount on October 31, 2007: $96,067,304.55
Maximum Principal Amount: Applicable Class Facility Limit

     
Payment Instructions:
  Accounts for Payments: Bank of New York
 
  ABA Number: 021-000-018
 
  Account Number: 890-038-7025
 
  Attention: M. Townsend
 
  Reference: Sierra

 



--------------------------------------------------------------------------------



 



Note R-:
Registered to:
THE BANK OF NOVA SCOTIA, as agent for the members of the Class of which Liberty
Street Funding Corp. and The Bank of Nova Scotia are members
Principal Amount on October 31, 2007: $86,460,574.10
Maximum Principal Amount: Applicable Class Facility Limit

     
Payment Instructions:
  Liberty Street Funding Corp. (Sierra Funding)
 
  ABA #: 026002532
 
  Account Number: 215813
 
  Attention: Vilma Pindling

Note R-:
Registered to:
JPMORGAN CHASE BANK, N.A., as agent for the members of the Class of which Falcon
Asset Securitization Company LLC and JPMorgan Chase Bank, N.A. are members
Principal Amount on October 31, 2007: $96,067,304.55
Maximum Principal Amount: Applicable Class Facility Limit

     
Payment Instructions:
  Falcon Asset Securitization Company LLC
 
  JPMorgan Chase Bank, N.A.
 
  ABA # 021000021
 
  Account Number: 5114810
 
  Swift address: CHASUS33XXX
 
  Reference: Sierra Funding

 



--------------------------------------------------------------------------------



 



Note R- :
Registered to:
DEUTSCHE BANK AG, NEW YORK BRANCH, as agent for the members of the Class of
which Saratoga Funding Corp., LLC and Deutsche Bank AG, New York Branch are
members
Principal Amount on October 31, 2007: $99,909,996.73
Maximum Principal Amount: Applicable Class Facility Limit

     
Payment Instructions:
  Deutsche Bank, NY
 
  ABA #: 026003780
 
  Account Number: 10-581587-0008
 
  Account Name: Saratoga Funding Corp.
 
  Attention: Siegfried Radar Ph: 212-474-7737
 
  Reference: Sierra 2002-1

Note R- :
Registered to:
THE ROYAL BANK OF SCOTLAND, as agent for the members of the Class of which
Thames Asset Global Securitization No. 1, Inc. is the member
Principal Amount on October 31, 2007: $96,067,304.55
Maximum Principal Amount: Applicable Class Facility Limit

     
Payment Instructions:
  Account for payments:
 
  J.P. Morgan Chase Bank
 
  Clearing Code: CHASUS33
 
  Account of: RBS (RBOSGB2L)
 
  Account No.: CORFUN USDC
 
  Ref: Favour – Cortina Funding Inc.

 



--------------------------------------------------------------------------------



 



Note R- :
Registered to:
THE BANK OF TOKYO-MITSUBISHI, UFJ, LTD., New York Branch, as agent for the
members of the Class of which Victory Receivables Corporation is the member
Principal Amount on October 31, 2007: $72,050,478.41
Maximum Principal Amount: Applicable Class Facility Limit

     
Account for payments:
  Deutsche Bank Trust Company Americas
 
  ABA: 021-001-033
 
  Account Number:      01419647
 
  Ref: Victory Receivables/Sierra Timeshare

 
  Attn: Kristy Yee

Note R- :
Registered to:
CITICORP NORTH AMERICA, INC., as agent for the members of the Class of which
Ciesco LLC and Citibank, N.A. are members
Principal Amount on October 31, 2007: $86,460,574.10
Maximum Principal Amount: Applicable Class Facility Limit

     
Account for payments:
   
 
  ABA: 021-000-089
 
  For Account #: 40636636
 
  Account Name: CIESCO Redemption Account
 
  Attention: Robert Kohl
 
  Reference: CIESCO

 



--------------------------------------------------------------------------------



 



Note R- :
Registered to:
BARCLAYS BANK PLC, as agent for the members of the Class of which Sheffield
Receivables Corporation and Barclays Bank PLC are members.
Principal Amount on October 31, 2007: $96,067,304.55
Maximum Principal Amount: Applicable Class Facility Limit

     
Account for payments:
   
 
  ABA: 026-002-574
 
  For Account #: 050791516
 
  Account Name: Sheffield (Barclays)
 
  Attention: Kartik Natarajan
 
  Reference: Sheffield 4 (2) Funding Account

Note R- :
Registered to:
MIZUHO CORPORATE BANK, LTD, as agent for the members of the Class of which
Advantage Asset Securitization Corp. and Mizuho Corporate Bank, Ltd. are members
Principal Amount on October 31, 2007: $73,011,151.46
Maximum Principal Amount: Applicable Class Facility Limit

     
Account for payments:
   
 
  ABA: 021-000-018
 
  For Account #: 211705
 
  Account Name: Advantage (Mizuho)
 
  Attention: Tammy Lou
 
  Reference: Advantage for further credit to 23330 Sierra 2002

 